Order entered February 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00165-CR
                                      No. 05-13-00166-CR

                              EX PARTE ABUNDIO VAZQUEZ

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                          Trial Court Cause Nos. 061906, 061907

                                            ORDER
       The Court has received appellant’s notices of appeal from the denial of his pretrial

application for writ of habeas corpus seeking reinstatement of his pretrial bond. See TEX. R. APP.

P. 31.1.

       We ORDER the Grayson County District Clerk to file the clerk’s records in these

appeals by FEBRUARY 22, 2013. We ORDER the court reporter Paula Thomas to file, by

February 22, 2013, the reporter’s record related to the hearings conducted on the bail

proceedings.

       Appellant’s brief is due by MARCH 8, 2013. The State’s brief is due by MARCH 22,

2013. No extensions will be granted. If any party does not file its brief by the date specified, the

appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.
       The appeal will be submitted without argument on APRIL 19, 2013 to a panel consisting

of Justices Moseley, O’Neill, and Lewis. See TEX. R. APP. P. 31.2.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Grayson County District Clerk; Paula Thomas, Official Court Reporter of the 397th Judicial

District Court; and to counsel for all parties.



                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE